Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                              Nos. 04-14-00916-CR & 04-14-00917-CR

                                        Eberto A. MENDEZ,
                                              Appellant

                                               v.
                                            The State
                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2009CR2760 & 2011CR5500
                                Honorable Mary D. Roman, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 7, 2015

AFFIRMED; MOTIONS TO WITHDRAW GRANTED

           On March 30, 2010, Eberto A. Mendez pled guilty to the charge of injury to a child.

Adjudication of guilt was deferred and Mendez was placed on community supervision for a period

of three years. Subsequently, the term of Mendez’s community supervision was extended for two

years.

           On October 3, 2011, Mendez pled no contest to the charge of family violence assault.

Mendez was sentenced to six years in prison, but the sentence was suspended and he was placed

on community supervision for six years.
                                                                      04-14-00916-CR & 04-14-00917-CR


       On October 17, 2014, the State moved to adjudicate guilt and revoke Mendez’s community

supervision in the first case, and moved to revoke Mendez’s community supervision in the second

case. The trial court heard the motions at the same hearing. At this hearing, Mendez pled “true” to

violating a condition of his community supervision as alleged in the motions. In the first case, the

trial court signed a judgment adjudicating guilt and sentenced Mendez to five years’ imprisonment.

In the second case, the trial court signed a judgment revoking Mendez’s community supervision

and sentenced him to five years’ imprisonment. The judgments reflect that the sentences are to run

concurrently. Mendez appealed both judgments.

       Mendez’s court-appointed counsel has filed a brief in each case in which he concludes that

each appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Mendez was provided with a

copy of the briefs and motions to withdraw and was further informed of his right to review the

record and file his own briefs. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014);

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). No pro se brief

has been filed. We have reviewed the record in each case and counsel’s briefs, and we agree that

these appeals are frivolous and without merit. The trial court’s judgments are affirmed, and

counsel’s motions to withdraw are granted.

       No substitute counsel will be appointed. Should Mendez wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.



                                                 -2-
                                                                  04-14-00916-CR & 04-14-00917-CR


R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Karen Angelini, Justice

DO NOT PUBLISH




                                               -3-